UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-8352 LKCM Funds (Exact name of registrant as specified in charter) c/o Luther King Capital Management Corporation 301 Commerce Street, Suite 1600 Fort Worth, TX 76102 (Address of principal executive offices) (Zip code) K&L Gates LLP 1treet, NW Washington, DC 20006 (Name and address of agent for service) 1-800-688-LKCM and 1-800-423-6369 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2010 Item 1. Reports to Stockholders. LKCM FUNDS LKCM Small Cap Equity Fund LKCM Equity Fund LKCM Balanced Fund LKCM Fixed Income Fund LKCM International Fund Annual Report December 31, 2010 Dear Fellow Shareholders: We report the following performance information for the LKCM Funds: Five Year Ten Year Avg. One Year Average Average Annual Total Annualized Annualized Total Net Gross Return Return Return Return Inception NAV @ Expense Expense Ended Ended Ended Since Funds Dates 12/31/10 Ratio*, ** Ratio** 12/31/10 12/31/10 12/31/10 Incept. LKCM Equity Fund – Institutional Class 1/3/96 0.80% 1.14% 17.77% 4.98% 3.10% 7.22% S&P 500 Index1 15.06% 2.29% 1.41% 6.70% LKCM Small Cap Equity Fund – Institutional Class 7/14/94 1.01% 1.01% 32.98% 4.14% 8.13% 11.16% Russell 2000 Index2 26.85% 4.47% 6.33% 8.75% LKCM Small Cap Equity Fund – Adviser Class 6/5/03 1.26% 1.26% 32.66% 3.87% N/A 9.91% Russell 2000 Index2 26.85% 4.47% N/A 8.78% LKCM International Fund 12/30/97 $8.31 1.20% 1.91% 11.83% 2.21% 1.51% 3.83% MSCI/EAFE Index3 8.21% 2.94% 3.94% 5.22% LKCM Balanced Fund 12/30/97 0.80% 1.42% 10.31% 5.56% 4.36% 5.13% S&P 500 Index1 15.06% 2.29% 1.41% 3.82% Barclays Capital U.S. Intermediate Government/Credit Bond Index4 5.89% 5.53% 5.51% 5.69% LKCM Fixed Income Fund 12/30/97 0.65% 0.76% 5.82% 5.87% 5.40% 5.38% Barclays Capital U.S. Intermediate Government/Credit Bond Index4 5.89% 5.53% 5.51% 5.69% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. The Funds impose a 1.00% redemption fee on shares held less than 30 days. If reflected, the fee would reduce performance shown. * Excludes acquired fund fees and expenses. The Adviser has contractually agreed to waive all or a portion of its management fee and/or reimburse the Funds to maintain designated expense ratios through April 30, 2011. Investment performance reflects fee waivers, if any, in effect. In the absence of such waivers, total return would be reduced. Investment performance is based upon the net expense ratio. ** Expense ratios above are as of December 31, 2009, the Funds’ prior fiscal year end, as reported in the Funds’ most recent prospectus. Expense ratios reported for other periods in the financial highlights of this report may differ. 1 The S&P 500 Index is a capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. 2 The Russell 2000 Index is an unmanaged index which measures the performance of the 2,000 smallest companies in the Russell 3000 Index. 3 The Morgan Stanley Capital International Europe, Australasia, Far East Index (“MSCI/EAFE”) is an unmanaged index composed of 21 European and Pacific Basin countries. The MSCI/EAFE Index is a recognized international index and is weighted by market capitalization. 4 The Barclays Capital U.S. Intermediate Government/Credit Bond Index is an unmanaged market value weighted index measuring both the principal price changes of, and income provided by, the underlying universe of securities that comprise the index. Securities included in the index must meet the following criteria: fixed as opposed to variable rate; remaining maturity of one to ten years; minimum outstanding par value of $250 million; rated investment grade or higher by Moody’s Investors Service or equivalent; must be dollar denominated and non-convertible; and must be publicly issued. Note: These indices defined above are not available for direct investment. Economic Review and Outlook Government was a common thread throughout 2010, particularly the issue of public sector solvency.In Europe, Greece and Ireland required the support of a European Union bailout fund.The cost of issuing debt rose sharply not only for Greece and Ireland, but also for Portugal and Spain.Domestically, states have resorted to dramatic measures to fill budget gaps.The mismatch between revenue inflows and government outlays provides challenges at every level of government, including municipalities caught short of revenue due to falling property values.We believe debt will continue to grow in importance in the national psyche as solutions are sought to mitigate deficit spending, and the federal deficit will likely be a hallmark issue of the 2012 Presidential race. The Federal Reserve also found itself in the spotlight this year as some policymakers questioned the Fed’s need for independence, while others questioned the rationale of its dual mandate of price stability and maximum employment.Similar to the first round of quantitative easing, the Fed heavily conditioned the market through a series of speeches by Fed officials, including one by Chairman Bernanke in August.By the time the Fed formally announced the second round of quantitative easing, the treasury market had fully discounted the Fed’s announcement.Treasuries immediately began to sell-off, particularly in the five-year portion of the treasury yield curve where the Fed was expected to be most active. 2 In recent history, the combination of monetary stimulus through Fed interest rate cuts and fiscal stimulus through lower taxes and deficit spending has been the financial prescription to broadly stimulate the economy.While deficit spending and taxes will remain in the spotlight, it is monetary policy which is charting a new course.As a result of the second advent of quantitative easing, the U.S. dollar declined slightly in the fourth quarter.The Fed is essentially engineering lower interest rates at a time when many of the world’s central banks are raising rates, or at a minimum maintaining constant interest rates. The European Union, and specifically the European Central Bank, faced significant challenges in 2010 as it maneuvered to hold the monetary union together through its first significant test as Greece, Portugal, Spain and Ireland struggled with the issuance of sovereign debt.In response, the European Central Bank has been buying sovereign debt and providing liquidity for European banks.We believe what is occurring in Europe is a similar refrain to what transpired in the U.S. mortgage market.Just as the weaker subprime mortgages showed stress first, leading to a series of debt and liquidity problems for stronger institutions, the weaker European Union countries are creating a series of challenges. The U.S. economy grew at an accelerating rate throughout 2010, with year-over-year real Gross Domestic Product (GDP) growth of 2.4% in the first quarter, 3.0% in the second quarter, 3.2% in the third quarter, and 5.7% in the fourth quarter.Domestic inflation, as measured by the annual change in the Consumer Price Index, declined from a reading of 2.6% in January of 2010 to 1.5% in December of 2010.While it is our view that inflation is not currently a front-burner issue, there is early evidence suggesting an inflationary environment could eventually take hold.For example, the money supply, as measured by the three month moving average of M2, has been growing at a 7% annualized rate.Despite the strong growth in money supply, the velocity of money, or the rate at which each dollar changes hands, continued to decline.If the velocity of money reverses course due to stronger demand for credit by businesses and consumer confidence, we believe the environment would be ripe for inflation, given the growth in money supply and other indications such as the narrowing output gap. Despite the relatively low Consumer Price Index readings, companies with significant commodity exposure have been exposed to input pricing pressure as emerging market demand remains robust for commodities.The sharp rise in commodity prices in 2010 poses an interesting situation.Over the past 30 years, each Fed easing cycle was accompanied by a decline in commodity prices.The current easing cycle, however, is unfolding against a global demand for goods.The impact of this global demand for raw materials and the general cyclical rebound in the U.S. economy were visible in the sector performance of the S&P 500 Index in 2010, with the Consumer Discretionary, Industrials, Materials and Energy sectors outperforming the S&P 500 Index. Both the equity market and economy exited 2010 with a good deal of momentum.On the economic front, we believe that the Fed remained extremely accommodative, Washington D.C. appeared committed to further stimulus, inflation appeared low, initial jobless claims data continued to broadly improve, and leading economic indicators improved.We believe the equity market is similarly backed by solid corporate profit growth and reasonable valuations by historical standards, and that corporations will likely transition from capital preservation to capital deployment in the form of hiring, equipment purchases, higher dividends and share buybacks. In our view, the key economic shift in 2011 should be the transition from the current economic recovery driven by significant stimulus and near-zero interest rates to a self-sustaining expansion.In order for this transition to be successful, we believe real GDP must rebound sufficiently to validate expectations of a sustainable recovery, while not recovering at such a rate to cause the Fed to prematurely tighten monetary policy.Central in the shift to sustainable economic growth is consumer spending, which is largely dependent on employment and consumer confidence. Although the unemployment rate is likely to remain stubbornly high throughout 2011, directionally the employment picture will have to improve in order for real GDP to grow at the 3% pace that we believe is likely for 2011.The dramatic reduction in labor costs during the recent recession helped to propel corporate profit margins back to near peak levels.If labor costs rise with the rebound in employment, we believe it will have the effect of weighing on corporate profit margins; however, this should be outweighed in the broader GDP equation by sustained consumer spending. During 2010, a key driver of the equity market was better than expected corporate earnings.Corporate profit margins have rebounded significantly, resulting in approximately 28% growth in S&P 500 Index profits in 2010.The financial sector generated approximately half of this growth, as many banks returned to profitability in 2010.Therefore, we believe the 15.1% return of the S&P 500 Index for 2010 was essentially in-line with the 14% earnings growth that the S&P 500 Index experienced outside the financial sector, implying that there was almost no price-to-earnings multiple expansion in 2010.In our view, the driver of market returns in 2011 is again likely to be corporate earnings growth with only modest price-to-earnings multiple expansion. We believe global economic news is likely to contribute heavily to headlines again in 2011; in particular, China’s challenge of balancing an economy growing approximately 9.6% year-over-year with the inflationary pressures they are experiencing.As noted earlier, the People’s Bank of China recently tightened interest rates in an attempt to reduce inflation.China is one of several countries which openly criticized the Fed’s second round of quantitative easing, which has the effect of importing inflation into China via a weaker dollar and higher commodity prices.A significant economic policy mistake in China would likely produce a global shockwave and warrants close attention. 3 While historical market performance is no guarantee of future results, as we enter 2011, investors clearly have history on their side.This year marks both the third year of an economic expansion and of a presidential cycle.There have only been five such occurrences in the past 111 years of Dow Jones Industrial Average history.The average return of the Dow Jones Industrial Average over these five time periods was approximately 20.6%, with the lowest return being zero in 1947, which also had the distinction of being the second year of a bear market which began in May of 1946.The Presidential cycle alone is historically significant with the market rising approximately 81% of the time in the third year of a Presidential term over the past 111 years. LKCM Equity Fund The LKCM Equity Fund outperformed the S&P 500 Index during the year ended December 31, 2010.The largest contribution to the Fund’s outperformance resulted from securities selection, particularly in the Information Technology and Consumer Discretionary sectors.The Fund also had meaningful, positive attribution from securities selection in the Materials and Healthcare sectors.Stock selection in the Energy, Industrials and Consumer Staples sectors detracted from performance.Overall, securities selection accounted for approximately three quarters of the outperformance.The biggest positive contribution in sector allocation came through our decision to overweight Materials, while the Fund’s cash position detracted from relative performance.During the period, the Fund maintained overweight allocations in Materials, Industrials and Consumer Discretionary, while remaining underweight in Financials, Utilities and Consumer Staples.We believe that the Fund’s concentration on what we believe are high quality companies can continue to add value for the Fund and its shareholders. Total Return Year Ended December 31, 2010 LKCM Equity Fund 17.77% S&P 500 Index 15.06% LKCM Small Cap Equity Fund The LKCM Small Cap Equity Fund outperformed the Russell 2000 Index during the year ended December 31, 2010.The Fund’s performance benefited from stock selection within the Information Technology, Consumer Discretionary, Industrials, and Energy sectors. The Fund’s performance was also enhanced by an overweight allocation in the Energy sector and an underweight allocation in the Financials sector. Stock selection in the Financials and Materials sectors pressured returns for the period.We continue to believe the Fund is positioned with a strong emphasis on high quality companies with internal growth prospects that should experience solid improvement from the anticipated economic expansion.We believe investments in these types of companies can continue to add value for the Fund and its shareholders. Total Return Year Ended December 31, 2010 LKCM Small Cap Equity Fund 32.98% Russell 2000 Index 26.85% LKCM Balanced Fund Both the fixed income and equity components of the LKCM Balanced Fund played important roles during 2010.Positive returns from the fixed income sector helped to cushion the Fund against downside volatility during the difficult stock market environment of the first half of the year.As the stock market recovered and moved higher during the last half of the year, the equity component contributed the majority of the Fund’s performance.From a relative return standpoint, stock selection was particularly strong in the Information Technology and Materials sectors, while the Consumer Staples and Energy sectors detracted from performance.Our investment strategy continues to focus on managing the overall risk level of the portfolio by emphasizing diversification and quality in a blend of asset classes. Total Return Year Ended December 31, 2010 LKCM Balanced Fund 10.31% S&P 500 Index 15.06% Barclays Capital U.S. Intermediate Government/Credit Bond Index 5.89% LKCM Fixed Income Fund The LKCM Fixed Income Fund is managed to seek current income. The Fund primarily invests in a diversified portfolio of investment grade corporate bonds as well as government securities with short and intermediate maturities from one to ten years.Our strategy focus in managing the Fund is primarily to select corporate bonds we feel have strong credit profiles and attractive yields relative to those offered on U.S. Treasury and government-agency debt.During 2010, the total return for the Fund was 5.82% versus 5.89% for the Barclays Capital 4 U.S. Intermediate Government/Credit Bond Index.As of December 31, 2010, the total net assets in the Fund were $162.4 million, of which 90.6% was invested in corporate bonds, 5.2% was invested in U.S. Treasury and government-agency debt, 0.5% was invested in preferred stock, and 3.7% was invested in cash reserves, net of liabilities. At December 31, 2010, the Fund had an effective duration of 3.1 years.While the Fund’s concentration in credit (i.e., corporate bonds) relative to government debt was additive to performance throughout the year, the shorter duration detracted from performance during the first half of the year.That trend reversed sharply, especially during the fourth quarter, as yields backed up and prices fell causing longer duration assets to underperform shorter duration assets.The Fund’s defensive duration posture, relative to the 3.9 year duration for the benchmark, was the major contributor to overall performance during the second half of the year. The Fund’s overweight positions in the Consumer, Industrials and Materials sectors all contributed positively to performance. Total Return Year Ended December 31, 2010 LKCM Fixed Income Fund 5.82% Barclays Capital U.S. Intermediate Government/Credit Bond Index 5.89% LKCM International Fund The LKCM International Fund is sub-advised by TT International.A detailed performance report for the Fund for the year ended December 31, 2010 can be found on page 6. J. Luther King, Jr., CFA February 4, 2011 The information provided herein represents the opinion of J. Luther King, Jr. and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Please refer to the Schedule of Investments found on pages 17-31 of the report for more information on Fund holdings.Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any securities. Mutual fund investing involves risk.Principal loss is possible.Past performance is not a guarantee of future results.Small and medium capitalization funds typically carry additional risks, since smaller companies generally have a higher risk of failure, and, historically, their stocks have experienced a greater degree of market volatility than stocks on average.Investments in debt securities typically decrease in value when interest rates rise.This risk is greater for longer-term debt securities.International investing involves special risk considerations, including fluctuating foreign exchange rates, more limited information available about issuers of securities, foreign government regulations and differing degrees of liquidity, that may adversely affect portfolio securities.The risks associated with foreign investments are heightened when investing in emerging markets.These risks are discussed in the Fund’s summary and statutory prospectuses. The LKCM International Fund may also use options and futures contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates.Because the Fund may also invest in options and futures contracts, it therefore may not be suitable for all investors. Current and future portfolio holdings are subject to risk. Diversification does not assure a profit nor protect against loss in a declining market. The Dow Jones Industrial Average is a price weighted average of 30 actively traded shares of U.S. industrial corporations listed on the New York Stock Exchange.You cannot invest directly in an index. Earnings growth is a key indicator for measuring a company’s success and can be a driving force behind stock price appreciation.Put simply, earnings growth is the percentage gain in net income over time. Earnings multiple:The earnings multiple of a stock, also called the price/earnings (P/E) ratio, is the share price divided by the earnings per share.The earnings multiple is often based on the prior twelve months of earnings data. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Earnings momentum is the increase of earnings per share at an increasing rate. Free cash flow is a measure of financial performance calculated as operating cash flow minus capital expenditures. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, distributor. 5 Report from TT International The LKCM International Fund seeks to achieve a total return in excess of the total return of the Morgan Stanley Capital International Europe, Australasia and Far East Index (“MSCI EAFE”) Index. Year Ended December 31, 2010 LKCM International Fund:11.83% MSCI/EAFE Index:8.21% Performance The Fund produced a positive absolute return of 11.83% for the year ended December 31, 2010, ahead of its benchmark, the MSCI EAFE Index, which returned 8.21%. The Fund’s outperformance was primarily due to positive security selection in Europe and Japan.In the former, security selection in the Financials sector was a big positive factor due to not holding Spanish banks which were negatively affected by concerns over sovereign debt in Europe and the Spanish economy.In a year in which stock performance was strongly correlated to earnings acceleration in security selection in the Consumer Discretionary sector proved to be another highlight for the Fund.This was primarily due to auto stocks, particularly Volkswagen, which outperformed the market by over 70% on the back of a stellar operating performance which saw the group achieve annual sales of more than 7 million cars for the first time in its history.Auto makers particularly benefited from strong demand in Asia, especially for higher end models.The positions in Daimler, Porsche and Continental also made a positive contribution to performance over the year.Richemont, the Swiss luxury watch retailer, which the Fund held over the second half of the year, made a positive contribution to performance as demand for luxury goods among the growing number of aspirational middle class consumers in Asia helped the group deliver strong earnings growth.In Japan, stock selection in the Industrials and Information Technology sectors was a notable positive. Markets The recovery in equity markets, which began in 2009, remained intact in 2010, though gains were considerably more modest in the face of much greater headwinds.These came in the form of a general crisis of confidence in the strength and sustainability of the economic recovery in the developed world, fears of a possible sovereign default in peripheral Europe, and of the impact of Chinese tightening. Weighed against these factors were continued loose monetary conditions in the developed world, ongoing evidence of a strong corporate sector recovery, which has seen a sustained improvement in earnings momentum, notably better than expected economic growth in certain developed countries such as Germany, and strong growth in emerging economies. Conditions in the first half of the year, when markets were preoccupied with macro risks from European sovereign debt to fears of a double dip recession in the U.S., were extremely volatile and challenging.The year had barely got going before the newly elected government of Greece revealed that the previous administration had hidden a massive shortfall in the public finances.With the Dubai debt default of 4Q09 still fresh in the memory of investors, the revelation aroused fears of a systemic sovereign debt problem and markets fell sharply.However, February saw markets rebound supported by positive corporate earnings data and there were further small gains in March.In many ways this set the tone for the rest of the year.Volatility was rarely far away as investors regularly found themselves caught between on the one hand fears over the problems in peripheral Europe, Chinese tightening and the possibility of a double dip recession, and on the other, positive corporate earnings.In the first half of the year, patchy macroeconomic data only served to exacerbate the dilemma facing investors. The second quarter proved to be the most volatile of the year with equities reaching a low point in May as, in addition to ongoing fears over peripheral Europe and the possibility of Chinese tightening, investors fretted over U.S. financial regulation and geopolitical tensions in Asia.In a painful quarter for equities most sectors took heavy losses. Markets regained their poise in the second half of the year, rebounding strongly from oversold levels. The corporate sector continued to deliver positive results but markets also found extra support from better than expected macroeconomic data from Europe where Germany enjoyed its best quarter of economic growth in the second quarter since it was reunified in 1990.While concerns over China, peripheral Europe, a possible U.S. double dip and inflation remained, with hindsight the middle of the year does appear to have marked the point at which stock level fundamentals, particularly earnings momentum, began to outweigh macro concerns while investors realized that equities had fallen to attractive valuation levels.As a result, the third quarter turned out to be a strong period for equities. Within this the major winners were auto stocks which performed well due to stronger than expected auto sales particularly in Asia. The positive performance carried over into the final quarter of the year when markets continued to be supported by positive earnings momentum and as the U.S. Federal Reserve moved closer towards further quantitative easing. Outlook We anticipate the global economic recovery to continue in 2011 led by manufacturing and growth in Asia.As such, we maintain our conviction and belief that Materials, Industrials and Consumer Discretionary, particularly capital goods, stocks should continue to deliver 6 good earnings growth in 2011.We believe equities remain attractive and arguably underowned as an asset class.We also believe valuations are still inexpensive (for example, with Japanese equities), with shareholder returns and earnings rising steadily.In our view, the economic and monetary backdrop is supportive for equities as the risk of a double dip continues to look minimal with global indicators consistent with over 4% global GDP growth in 2011, liquidity remains abundant, and earnings momentum is positive.The corporate sector has a massive financial surplus.Free cash flow is at a record high and investment as a share of GDP at a record low, so we believe the stage is set for a strong pick up in business investment in 2011 as well as share buybacks and M&A (Mergers & Acquisitions).Taking these various factors together, it seems reasonable in our view to expect developed equity markets to deliver returns at least in line with 2010 in the coming year. Recent developments pertaining to the crisis in peripheral Europe have been positive and the mood music seems to be changing in favor of some kind of deal between Germany and its peripheral neighbors.In January 2011, this was reflected in narrowing spreads on peripheral European sovereign debt, but we believe it would be wrong to think the problem is now solved.The obstacles to a “pact of competitiveness” that would force countries to coordinate their national policies on issues such as tax, wages and retirement ages are many.In our view, the real economy meanwhile continues to look good and confidence remains high in Germany and rising in other parts of Europe.The gap between Germany and the rest remains wide; the German manufacturing sector is now operating at slightly above normal capacity, which we believe augurs well for capital expenditures and hiring.However, there are signs that Germany’s economic recovery is sustaining manufacturing in other parts of Europe.The French manufacturing sentiment index saw its biggest monthly rise for over ten years.But Europe now faces another challenge in the form of rising inflation and higher input prices.Despite the growing speculation, we do not expect a rate hike by the ECB (European Central Bank) any time soon. There has been some concern lately that Japan’s economy may have hit the buffers, but, in our view, happily it appears to be returning to growth in our view.The main reason for this is the pick up in exports due to strong demand coming from China and the U.S.The trouble for Japan is that it remains closely tied to the global economy and particularly Asia.These are buoyant at present, but as central banks start to tighten this could well dampen demand in Asia.However, there are signs that consumption in Japan could do better than expected going forward and the improved productivity of Japanese companies should keep the economy on a solid footing. There remains a significant concern that Asia and particularly China are overheating. The People’s Bank of China will most likely continue to implement tightening monetary measures, but we believe fiscal policy will remain accommodative, if not loose, and the economy will continue to grow strongly.Intra-Asia trade has been healthy of late and most Asian economies saw a pick up in industrial production in December due to growth in Chinese imports, but as with China most are also behind the curve in terms of monetary policy and will most likely have to tighten this year. TT International February 14, 2011 Past performance is not a guarantee of future results. 7 PERFORMANCE: The following information illustrates the historical performance of LKCM Small Cap Equity Fund as of December 31, 2010 compared to the Fund’s representative market indices. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. An index is an unmanaged portfolio and does not trade or incur any expenses. One can not invest in an unmanaged index. AVERAGE ANNUAL TOTAL RETURN Past Past Past Since 1 Year 5 Years 10 Years Inception(1) LKCM Small Cap Equity Fund – Institutional Class 32.98% 4.14% 8.13% 11.16% Russell 2000 Index 26.85% 4.47% 6.33% 8.75% Lipper Small-Cap Core Funds Index 25.71% 4.76% 6.95% 10.04% (1)July 14, 1994 A HYPOTHETICAL $10,– INSTITUTIONAL CLASS (for the ten years ended December 31, 2010) The Russell 2000 Index is an unmanaged index consisting of the 2,000 smallest companies in the Russell 3000 Index. The Lipper Small-Cap Core Funds Index is an index of small cap core mutual funds tracked by Lipper, Inc. 8 AVERAGE ANNUAL TOTAL RETURN Past Past Past Since 1 Year 3 Years 5 Years Inception(1) LKCM Small Cap Equity Fund – Adviser Class 32.66% 2.13% 3.87% 9.91% Russell 2000 Index 26.85% 2.22% 4.47% 8.78% Lipper Small-Cap Core Funds Index 25.71% 2.88% 4.76% 9.77% (1)June 5, 2003 A HYPOTHETICAL $10,– ADVISER CLASS (for the period from June 5, 2003 through December 31, 2010) The Russell 2000 Index is an unmanaged index consisting of the 2,000 smallest companies in the Russell 3000 Index. The Lipper Small-Cap Core Funds Index is an index of small cap core mutual funds tracked by Lipper, Inc. 9 PERFORMANCE: The following information illustrates the historical performance of LKCM Equity Fund as of December 31, 2010 compared to the Fund’s representative market indices. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. An index is an unmanaged portfolio and does not trade or incur any expenses. One can not invest in an unmanaged index. AVERAGE ANNUAL TOTAL RETURN Past Past Past Since 1 Year 5 Years 10 Years Inception(1) LKCM Equity Fund – Institutional Class 17.77% 4.98% 3.10% 7.22% S&P 500 Index 15.06% 2.29% 1.41% 6.70% Lipper Large-Cap Core Funds Index 12.77% 1.91% 0.76% 5.85% (1)January 3, 1996 A HYPOTHETICAL $10,– INSTITUTIONAL CLASS (for the ten years ended December 31, 2010) The S&P 500 Index is a capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Lipper Large-Cap Core Funds Index is an index of large cap core mutual funds tracked by Lipper, Inc. 10 PERFORMANCE: The following information illustrates the historical performance of LKCM Balanced Fund as of December 31, 2010 compared to the Fund’s representative market indices. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. An index is an unmanaged portfolio and does not trade or incur any expenses. One can not invest in an unmanaged index. AVERAGE ANNUAL TOTAL RETURN Past Past Past Since 1 Year 5 Years 10 Years Inception(1) LKCM Balanced Fund 10.31% 5.56% 4.36% 5.13% Barclays Capital U.S. Intermediate Government/Credit Bond Index 5.89% 5.53% 5.51% 5.69% S&P 500 Index 15.06% 2.29% 1.41% 3.82% Lipper Mixed-Asset Target Allocation Growth Funds Index 12.55% 4.04% 4.39% 5.14% (1)December 30, 1997 A HYPOTHETICAL $10, (for the ten years ended December 31, 2010) The Barclays Capital U.S. Intermediate Government/Credit Bond Index is an unmanaged market value weighted index measuring both the principal price changes of, and income provided by, the underlying universe of securities that comprise the index. Securities included in the index must meet the following criteria: fixed as opposed to variable rate; remaining maturity of one to ten years; minimum outstanding par value of $250 million; rated investment grade or higher by Moody’s Investors Service or equivalent; must be dollar denominated and non-convertible; and must be publicly issued. The Lipper Mixed-Asset Target Allocation Growth Funds Index is an unmanaged index consisting of funds that, by portfolio practice, maintain a mix of between 60%-80% equity securities, with the remainder invested in bonds, cash and cash equivalents. The S&P 500 Index is a capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. 11 PERFORMANCE: The following information illustrates the historical performance of LKCM Fixed Income Fund as of December 31, 2010 compared to the Fund’s representative market indices. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. An index is an unmanaged portfolio and does not trade or incur any expenses. One can not invest in an unmanaged index. AVERAGE ANNUAL TOTAL RETURN Past Past Past Since 1 Year 5 Years 10 Years Inception(1) LKCM Fixed Income Fund 5.82% 5.87% 5.40% 5.38% Barclays Capital U.S. Intermediate Government/Credit Bond Index 5.89% 5.53% 5.51% 5.69% Lipper Short Intermediate Investment-Grade Debt Funds Index 5.86% 4.81% 4.67% 4.94% (1)December 30, 1997 A HYPOTHETICAL $10, (for the ten years ended December 31, 2010) The Barclays Capital U.S. Intermediate Government/Credit Bond Index is an unmanaged market value weighted index measuring both the principal price changes of, and income provided by, the underlying universe of securities that comprise the index. Securities included in the index must meet the following criteria: fixed as opposed to variable rate; remaining maturity of one to ten years; minimum outstanding par value of $250 million; rated investment grade or higher by Moody’s Investors Service or equivalent; must be dollar denominated and non-convertible; and must be publicly issued. The Lipper Short Intermediate Investment-Grade Debt Funds Index is an index of short intermediate investment grade mutual funds tracked by Lipper, Inc. 12 PERFORMANCE: The following information illustrates the historical performance of LKCM International Fund as of December 31, 2010 compared to the Fund’s representative market indices. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. An index is an unmanaged portfolio and does not trade or incur any expenses.One can not invest in an unmanaged index. AVERAGE ANNUAL TOTAL RETURN Past Past Past Since 1 Year 5 Years 10 Years Inception(1) LKCM International Fund 11.83% 2.21% 1.51% 3.83% MSCI/EAFE Index(2) 8.21% 2.94% 3.94% 5.22% Lipper International Multi-Cap Value Funds Index 10.40% 3.37% 5.96% 6.85% (1)December 30, 1997 (2)Morgan Stanley Capital International Europe, Australasia, Far East Index A HYPOTHETICAL $10, (for the ten years ended December 31, 2010) The Morgan Stanley Capital International Europe Australasia, Far East Index (“MSCI/EAFE”) is an unmanaged index composed of 21 European and Pacific Basin countries. The MSCI/EAFE Index is a recognized international index and is weighted by market capitalization. The Lipper International Multi-Cap Value Funds Index is an index of international multi-cap value mutual funds tracked by Lipper, Inc. 13 LKCM Funds Expense Example — December 31, 2010 As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees; and (2) ongoing costs, including management fees, distribution and/or service (12b-1) fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/10-12/31/10). ACTUAL EXPENSES The first line of the tables below provides information about actual account values and actual expenses. Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the LKCM Small Cap Equity, Equity, Balanced, Fixed Income and International Funds within 30 days of purchase. To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The example below includes management fees, registration fees and other expenses. However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLES FOR COMPARISON PURPOSES The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactions costs were included, your costs would have been higher. LKCM Small Cap Equity Fund – Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/10 12/31/10 7/1/10 – 12/31/10 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.96%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. LKCM Small Cap Equity Fund – Adviser Class Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/10 12/31/10 7/1/10 – 12/31/10 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 1.21%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 14 LKCM Equity Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/10 12/31/10 7/1/10 – 12/31/10 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.80%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. LKCM Balanced Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/10 12/31/10 7/1/10 – 12/31/10 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.80%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. LKCM Fixed Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/10 12/31/10 7/1/10 – 12/31/10 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.65%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. LKCM International Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/10 12/31/10 7/1/10 – 12/31/10 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 1.20%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 15 ALLOCATION OF PORTFOLIO HOLDINGS — LKCM Funds — December 31, 2010 Percentages represent market value as a percentage of total investments. LKCM Small Cap Equity Fund LKCM Equity Fund LKCM Balanced Fund LKCM Fixed Income Fund LKCM International Fund 16 LKCM Small Cap Equity Fund Schedule of Investments December 31, 2010 COMMON STOCKS - 97.4% Shares Value Aerospace & Defense - 1.4% Hexcel Corporation (a) $ Air Freight & Logistics - 2.1% Forward Air Corporation UTI Worldwide, Inc. (b) Auto Components - 1.8% LKQ Corporation (a) Westport Innovations Inc. (a) (b) Capital Markets - 1.1% Raymond James Financial, Inc. Chemicals - 1.9% Calgon Carbon Corporation (a) Cytec Industries Inc. Commercial Banks - 5.5% First Horizon National Corporation Glacier Bancorp, Inc. Home Bancshares Inc. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Umpqua Holdings Corporation Commercial Services & Supplies - 2.8% Administaff, Inc. Interface, Inc. - Class A Communications Equipment - 0.7% Arris Group Inc. (a) Computers & Peripherals - 3.8% Brocade Communications Systems, Inc. (a) Compellent Technologies, Inc. (a) SMART Technologies Inc. - Class A (a) (b) Consumer Finance - 2.4% Cash America International, Inc. First Cash Financial Services, Inc. (a) Containers & Packaging - 1.0% Silgan Holdings Inc. Distributors - 1.7% WESCO International, Inc. (a) Diversified Consumer Services - 2.5% American Public Education Inc. (a) Capella Education Company (a) Diversified Manufacturing - 0.9% Raven Industries, Inc. Electrical Equipment - 1.1% Belden Inc. Electronic Equipment & Instruments - 3.4% National Instruments Corporation Rofin-Sinar Technologies, Inc. (a) Trimble Navigation Limited (a) Energy Equipment & Services - 3.6% CARBO Ceramics Inc. Core Laboratories N.V. (b) Dril-Quip, Inc. (a) Food & Staples Retailing - 1.3% Ruddick Corporation SunOpta Inc. (a) (b) Health Care Equipment & Supplies - 2.0% American Medical Systems Holdings, Inc. (a) Zoll Medical Corporation (a) Health Care Providers & Services - 6.4% Health Management Associates Inc. - Class A (a) HMS Holdings Corporation (a) MWI Veterinary Supply, Inc. (a) PAREXEL International Corporation (a) PSS World Medical, Inc. (a) Hotels, Restaurants & Leisure - 2.5% BJ’s Restaurants, Inc. (a) Buffalo Wild Wings Inc. (a) LIFE TIME FITNESS, Inc. (a) Household Durables - 1.0% Tempur-Pedic International Inc. (a) Insurance - 0.5% AmTrust Financial Services, Inc. Internet Software & Services - 2.1% Digital River, Inc. (a) LogMeIn, Inc. (a) Investment Bank & Brokerage - 0.9% Evercore Partners, Inc. - Class A The accompanying notes are an integral part of these financial statements. 17 LKCM Small Cap Equity Fund Schedule of Investments, Continued December 31, 2010 COMMON STOCKS Shares Value Leisure Equipment & Products - 1.7% Brunswick Corporation $ RC2 Corporation (a) Life Sciences Tools & Services - 1.9% Dionex Corporation (a) PerkinElmer, Inc. Machinery - 7.3% Actuant Corporation - Class A Astec Industries, Inc. (a) CIRCOR International, Inc. CLARCOR Inc. EnPro Industries, Inc. (a) Kaydon Corporation The Middleby Corporation (a) Marine - 0.9% Kirby Corporation (a) Media - 2.8% Cinemark Holdings, Inc. Live Nation Inc. (a) National CineMedia, Inc. Metals & Mining - 2.5% Carpenter Technology Corporation Haynes International, Inc. Oil & Gas Drilling - 0.8% Atwood Oceanics, Inc. (a) Oil & Gas Exploration & Production Companies - 6.7% Approach Resources Inc. (a) Brigham Exploration Company (a) Oasis Petroleum Inc. (a) Rosetta Resources, Inc. (a) SM Energy Company Pharmaceuticals - 0.9% Endo Pharmaceuticals Holdings Inc. (a) Semiconductor & Semiconductor Equipment - 1.1% Emulex Corporation (a) Software - 6.5% ANSYS, Inc. (a) Aspen Technology, Inc. (a) MedAssets Inc. (a) MicroStrategy Incorporated - Class A (a) Pegasystems Inc. TIBCO Software Inc. (a) Specialty Retail - 7.7% DSW Inc. - Class A (a) Group 1 Automotive, Inc. Hibbett Sports Inc. (a) Jo-Ann Stores, Inc. (a) Monro Muffler Brake, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc. (a) Textiles, Apparel & Luxury Goods - 2.2% Crocs, Inc. (a) The Warnaco Group, Inc. (a) TOTAL COMMON STOCKS (Cost $514,101,470) SHORT-TERM INVESTMENTS - 2.5% Money Market Funds (c) - 2.5% Federated Government Obligations Fund - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENTS (Cost $18,476,482) Total Investments - 99.9% (Cost $532,577,952) Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ (a)Non-income producing security. (b)U.S. Dollar-denominated foreign security. (c)The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 18 LKCM Equity Fund Schedule of Investments December 31, 2010 COMMON STOCKS - 91.8% Shares Value Aerospace & Defense - 3.8% Honeywell International Inc. $ Raytheon Company Rockwell Collins, Inc. Beverages - 2.6% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 0.8% Celgene Corporation (a) Capital Markets - 1.1% Northern Trust Corporation Chemicals - 6.4% Air Products and Chemicals, Inc. Calgon Carbon Corporation (a) E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Banks - 8.4% Bank of America Corporation Cullen/Frost Bankers, Inc. Glacier Bancorp, Inc. Hancock Holding Company Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Wells Fargo & Company Commercial Services & Supplies - 2.1% Republic Services, Inc. Waste Management, Inc. Communications Equipment - 1.4% Cisco Systems, Inc. (a) Research In Motion Limited (a) (b) Computers & Peripherals - 4.7% Apple Inc. (a) EMC Corporation (a) International Business Machines Corporation Construction & Engineering - 1.0% Foster Wheeler AG (a) (b) Construction Materials - 1.2% Martin Marietta Materials, Inc. Containers & Packaging - 0.9% Ball Corporation Diversified Financial Services - 0.5% JPMorgan Chase & Co. Diversified Telecommunication Services - 0.8% AT&T Inc. Electrical Equipment - 3.0% Emerson Electric Co. Roper Industries, Inc. Electronic Equipment & Instruments - 2.5% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 0.7% National Oilwell Varco Inc. Food & Staples Retailing - 1.6% CVS Caremark Corporation Walgreen Company Health Care Equipment & Supplies - 3.5% Covidien plc (b) DENTSPLY International Inc. Thermo Fisher Scientific, Inc. (a) Health Care Providers & Services - 0.8% Express Scripts, Inc. (a) Hotels, Restaurants & Leisure - 0.7% Carnival Corporation (b) Household Products - 3.6% Energizer Holdings, Inc. (a) Kimberly-Clark Corporation The Procter & Gamble Company Internet Software & Services - 2.7% Amazon.com, Inc. (a) Expedia, Inc. Google Inc. - Class A (a) Leisure Equipment & Products - 1.4% Brunswick Corporation Life Sciences Tools & Services - 1.1% PerkinElmer, Inc. Machinery - 1.8% Danaher Corporation Marine - 1.3% Kirby Corporation (a) The accompanying notes are an integral part of these financial statements. 19 LKCM Equity Fund Schedule of Investments, Continued December 31, 2010 COMMON STOCKS Shares Value Media - 2.1% Cinemark Holdings, Inc. $ National CineMedia, Inc. Time Warner Inc. Metals & Mining - 2.3% Newmont Mining Corporation Peabody Energy Corporation Oil & Gas Exploration & Production Companies - 9.8% ConocoPhillips EOG Resources, Inc. Exxon Mobil Corporation Noble Energy, Inc. Occidental Petroleum Corporation Range Resources Corporation SM Energy Company The Williams Companies, Inc. Pharmaceuticals - 2.4% Abbott Laboratories Pfizer Inc. Professional Services - 0.6% Robert Half International, Inc. Real Estate - 0.6% CB Richard Ellis Group, Inc.- Class A (a) Road & Rail - 1.6% Kansas City Southern (a) Union Pacific Corporation Semiconductor & Semiconductor Equipment - 0.8% Texas Instruments, Incorporated Software - 4.4% Adobe Systems Incorporated (a) Microsoft Corporation Nuance Communications, Inc. (a) Oracle Corporation Specialty Retail - 6.0% O’Reilly Automotive, Inc. (a) PetSmart, Inc. Tiffany & Co. Tractor Supply Company Textiles, Apparel & Luxury Goods - 0.8% VF Corporation TOTAL COMMON STOCKS (Cost $50,561,397) SHORT-TERM INVESTMENTS - 8.1% Money Market Funds (c) - 8.1% The AIM STIT - Treasury Portfolio - Institutional Shares, 0.04% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENTS (Cost $5,845,681) Total Investments - 99.9% (Cost $56,407,078) Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ (a)Non-income producing security. (b)U.S. Dollar-denominated foreign security. (c)The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 20 LKCM Balanced Fund Schedule of Investments December 31, 2010 COMMON STOCKS - 71.4% Shares Value Aerospace & Defense - 2.6% General Dynamics Corporation $ Raytheon Company Rockwell Collins, Inc. Air Freight & Logistics - 1.1% United Parcel Service, Inc. - Class B Asset Management - 0.8% Bank of New York Mellon Corporation Beverages - 2.1% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 2.8% Celgene Corporation (a) Charles River Laboratories International, Inc. (a) Gilead Sciences, Inc. (a) Capital Markets - 1.2% Lazard Ltd. - Class A (b) Chemicals - 3.5% Air Products and Chemicals, Inc. E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Banks - 3.4% Bank of America Corporation Cullen/Frost Bankers, Inc. Wells Fargo & Company Commercial Services & Supplies - 1.1% Waste Management, Inc. Communications Equipment - 1.4% Cisco Systems, Inc. (a) Harris Corporation Computers & Peripherals - 4.3% Apple Inc. (a) EMC Corporation (a) International Business Machines Corporation Containers & Packaging - 0.8% Ball Corporation Diversified Financial Services - 1.3% JPMorgan Chase & Co. Diversified Telecommunication Services - 1.1% AT&T Inc. Electrical Equipment - 1.1% Emerson Electric Co. Electronic Equipment & Instruments - 1.1% National Instruments Corporation Energy Equipment & Services - 1.3% Schlumberger Limited (b) Food & Staples Retailing - 3.9% CVS Caremark Corporation The Kroger Co. Walgreen Company Wal-Mart Stores, Inc. Health Care Equipment & Supplies - 2.1% Alcon, Inc. (b) Thermo Fisher Scientific, Inc. (a) Health Care Providers & Services - 1.1% Express Scripts, Inc. (a) Household Products - 2.6% Colgate-Palmolive Company Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 1.2% General Electric Company Internet Software & Services - 2.2% Expedia, Inc. Google Inc. - Class A (a) Investment Bank & Brokerage - 0.9% The Goldman Sachs Group, Inc. IT Services - 1.8% Accenture plc - Class A (b) Automatic Data Processing, Inc. Life Sciences Tools & Services - 1.0% PerkinElmer, Inc. Machinery - 1.3% Danaher Corporation Media - 3.7% CBS Corporation - Class B DIRECTTV - Class A (a) Time Warner Inc. The Walt Disney Company The accompanying notes are an integral part of these financial statements. 21 LKCM Balanced Fund Schedule of Investments, Continued December 31, 2010 COMMON STOCKS Shares Value Multiline Retail - 0.9% Kohl’s Corporation (a) $ Oil & Gas Exploration & Production Companies - 7.1% Cabot Oil & Gas Corporation Chevron Corporation Denbury Resources Inc. (a) Devon Energy Corporation EOG Resources, Inc. Exxon Mobil Corporation SM Energy Company Pharmaceuticals - 2.0% Abbott Laboratories Teva Pharmaceutical Industries Ltd. - ADR (b) Professional Services - 0.8% Robert Half International, Inc. Software - 3.3% Adobe Systems Incorporated (a) Nuance Communications, Inc. (a) Oracle Corporation Specialty Retail - 3.6% The Home Depot, Inc. O’Reilly Automotive, Inc. (a) PetSmart, Inc. RadioShack Corporation Textiles, Apparel & Luxury Goods - 0.9% VF Corporation TOTAL COMMON STOCKS (Cost $8,710,847) Principal CORPORATE BONDS - 26.2% Amount Air Freight & Logistics - 0.3% United Parcel Service, Inc. 3.875%, 04/01/2014 $ Beverages - 2.3% Anheuser-Busch Inbev Worldwide Inc. 3.00%, 10/15/2012 The Coca-Cola Company 5.35%, 11/15/2017 PepsiCo, Inc. 4.65%, 02/15/2013 Biotechnology - 0.6% Celgene Corporation 2.45%, 10/15/2015 Chemicals - 1.9% Airgas, Inc. 2.85%, 10/01/2013 E. I. du Pont de Nemours and Company 3.25%, 01/15/2015 Praxair, Inc.: 1.75%, 11/15/2012 2.125%, 06/14/2013 Commercial Banks - 0.5% Wells Fargo & Company 5.25%, 10/23/2012 Computers & Peripherals - 2.2% Dell Inc. 3.375%, 06/15/2012 Hewlett-Packard Company 4.50%, 03/01/2013 International Business Machines Corporation 2.10%, 05/06/2013 Containers & Packaging - 0.5% Ball Corporation 7.125%, 09/01/2016 Callable 09/01/2013 Diversified Telecommunication Services - 1.3% AT&T Inc.: 5.875%, 02/01/2012 5.10%, 09/15/2014 Electric Utilities - 0.9% Georgia Power Company 1.30%, 09/15/2013 Southern Company 5.30%, 01/15/2012 Electrical Equipment - 0.5% Emerson Electric Co. 4.50%, 05/01/2013 Energy Equipment & Services - 0.6% BJ Services Company 5.75%, 06/01/2011 The accompanying notes are an integral part of these financial statements. 22 LKCM Balanced Fund Schedule of Investments, Continued December 31, 2010 Principal CORPORATE BONDS Amount Value Food & Staples Retailing - 2.0% Costco Wholesale Corporation 5.30%, 03/15/2012 $ $ CVS Caremark Corporation 5.75%, 06/01/2017 Wal-Mart Stores, Inc. 4.55%, 05/01/2013 Food Products - 0.3% McCormick & Company, Incorporated 5.25%, 09/01/2013 Health Care Equipment & Supplies - 1.0% Covidien International Finance S.A. (b) 1.875%, 06/15/2013 Thermo Fisher Scientific, Inc. 2.15%, 12/28/2012 Industrial Conglomerates - 0.6% General Electric Company 5.00%, 02/01/2013 Insurance - 1.5% Berkshire Hathaway Inc. 4.85%, 01/15/2015 Prudential Financial, Inc. 3.625%, 09/17/2012 Internet Software & Services - 0.8% eBay Inc. 0.875%, 10/15/2013 Investment Bank & Brokerage - 0.9% The Goldman Sachs Group, Inc.: 5.25%, 04/01/2013 5.50%, 11/15/2014 Media - 0.6% Time Warner Inc. 3.15%, 07/15/2015 Metals & Mining - 0.6% Alcoa Inc. 5.375%, 01/15/2013 Multi-Utilities & Unregulated Power - 0.3% Duke Energy Corp. 6.25%, 01/15/2012 Oil & Gas Exploration & Production Companies - 4.9% Apache Corporation 5.625%, 01/15/2017 Chevron Corporation 3.45%, 03/03/2012 ConocoPhillips 5.50%, 04/15/2013 Enterprise Products Operating LLC 4.60%, 08/01/2012 EOG Resources, Inc. 6.125%, 10/01/2013 Noble Energy, Inc. 5.25%, 04/15/2014 Occidental Petroleum Corporation 1.45%, 12/13/2013 Shell International Finance BV (b) 1.875%, 03/25/2013 Pharmaceuticals - 1.1% Abbott Laboratories 5.15%, 11/30/2012 Teva Pharmaceutical Industries Ltd. (b) 3.00%, 06/15/2015 TOTAL CORPORATE BONDS (Cost $4,174,887) SHORT-TERM INVESTMENTS - 2.1% Corporate Bonds - 0.5% Allied Waste North America Inc. 5.75%, 02/15/2011 Shares Money Market Funds (c) - 1.6% Federated Government Obligations Fund - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENTS (Cost $340,125) Total Investments - 99.7% (Cost $13,225,859) Other Assets in Excess of Liabilities - 0.3% TOTAL NET ASSETS - 100.0% $ ADRAmerican Depository Receipt. (a)Non-income producing security. (b)U.S. Dollar-denominated foreign security. (c)The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 23 LKCM Fixed Income Fund Schedule of Investments December 31, 2010 Principal CORPORATE BONDS - 90.0% Amount Value Aerospace & Defense - 4.5% General Dynamics Corporation: 4.25%, 05/15/2013 $ $ 5.25%, 02/01/2014 5.375%, 08/15/2015 Honeywell International Inc.: 4.25%, 03/01/2013 3.875%, 02/15/2014 Lockheed Martin Corporation 7.65%, 05/01/2016 Raytheon Company 1.625%, 10/15/2015 Rockwell Collins, Inc. 4.75%, 12/01/2013 United Technologies Corporation 6.10%, 05/15/2012 Air Freight & Logistics - 0.4% United Parcel Service, Inc. 3.875%, 04/01/2014 Asset Management - 0.6% Mellon Funding Corporation 6.40%, 05/14/2011 Beverages - 3.4% Anheuser-Busch Inbev Worldwide Inc. 3.00%, 10/15/2012 The Coca-Cola Company: 3.625%, 03/15/2014 5.35%, 11/15/2017 PepsiCo, Inc.: 4.65%, 02/15/2013 7.90%, 11/01/2018 Biotechnology - 0.6% Celgene Corporation 2.45%, 10/15/2015 Building Products - 1.9% Masco Corporation: 5.875%, 07/15/2012 7.125%, 03/15/2020 Chemicals - 3.9% Airgas, Inc. 2.85%, 10/01/2013 E. I. du Pont de Nemours and Company 3.25%, 01/15/2015 The Lubrizol Corporation 5.50%, 10/01/2014 Praxair, Inc.: 6.375%, 04/01/2012 1.75%, 11/15/2012 5.25%, 11/15/2014 Commercial Banks - 1.7% Bank of America Corporation: 7.375%, 05/15/2014 5.375%, 06/15/2014 Frost National Bank 6.875%, 08/01/2011 Commercial Services & Supplies - 1.3% Pitney Bowes Inc.: 4.625%, 10/01/2012 3.875%, 06/15/2013 Republic Services, Inc. 5.50%, 09/15/2019 Communications Equipment - 2.7% Cisco Systems, Inc.: 2.90%, 11/17/2014 5.50%, 02/22/2016 4.95%, 02/15/2019 Harris Corporation: 5.00%, 10/01/2015 6.375%, 06/15/2019 Computers & Peripherals - 4.9% Dell Inc.: 3.375%, 06/15/2012 5.625%, 04/15/2014 Hewlett-Packard Company: 4.25%, 02/24/2012 6.50%, 07/01/2012 4.50%, 03/01/2013 International Business Machines Corporation: 2.10%, 05/06/2013 5.70%, 09/14/2017 Consumer Finance - 0.8% Western Union Company: 5.40%, 11/17/2011 5.93%, 10/01/2016 The accompanying notes are an integral part of these financial statements. 24 LKCM Fixed Income Fund Schedule of Investments, Continued December 31, 2010 Principal CORPORATE BONDS Amount Value Containers & Packaging - 2.2% Ball Corporation 7.125%, 09/01/2016 Callable 09/01/2013 $ $ Packaging Corp. of America 5.75%, 08/01/2013 Diversified Telecommunication Services - 4.4% AT&T Inc.: 6.25%, 03/15/2011 5.10%, 09/15/2014 BellSouth Corporation 6.00%, 10/15/2011 Qwest Corporation 7.875%, 09/01/2011 Verizon Communications Inc.: 5.25%, 04/15/2013 5.55%, 02/15/2016 5.50%, 02/15/2018 Electric Utilities - 0.7% Southern Power Co. 4.875%, 07/15/2015 Electrical Equipment - 0.3% Emerson Electric Co. 4.50%, 05/01/2013 Energy Equipment & Services - 2.8% Baker Hughes Incorporated 6.50%, 11/15/2013 BJ Services Company 5.75%, 06/01/2011 Weatherford International, Inc. 6.35%, 06/15/2017 Food & Staples Retailing - 6.6% Costco Wholesale Corporation 5.30%, 03/15/2012 CVS Caremark Corporation: 5.75%, 08/15/2011 4.875%, 09/15/2014 3.25%, 05/18/2015 5.75%, 06/01/2017 Sysco Corporation 4.20%, 02/12/2013 Walgreen Company 4.875%, 08/01/2013 Wal-Mart Stores, Inc. 4.55%, 05/01/2013 Food Products - 1.7% The Hershey Company 4.85%, 08/15/2015 McCormick & Company, Incorporated 5.25%, 09/01/2013 Health Care Equipment & Supplies - 3.3% Covidien International Finance S.A. (a) 1.875%, 06/15/2013 Medtronic, Inc. 4.50%, 03/15/2014 Thermo Fisher Scientific, Inc.: 2.15%, 12/28/2012 3.25%, 11/20/2014 Health Care Providers & Services - 1.3% Express Scripts, Inc.: 5.25%, 06/15/2012 6.25%, 06/15/2014 Hotels, Restaurants & Leisure - 1.3% McDonald’s Corporation: 6.00%, 04/15/2011 5.35%, 03/01/2018 Household Durables - 2.8% Jarden Corporation: 8.00%, 05/01/2016 Callable 05/01/2013 7.50%, 05/01/2017 7.50%, 01/15/2020 Callable 01/15/2015 Household Products - 1.3% Kimberly-Clark Corporation 5.625%, 02/15/2012 The Procter & Gamble Company 8.00%, 09/01/2024 Putable 09/01/2014 Industrial Conglomerates - 2.1% 3M Co. 4.375%, 08/15/2013 General Electric Company 5.00%, 02/01/2013 The accompanying notes are an integral part of these financial statements. 25 LKCM Fixed Income Fund Schedule of Investments, Continued December 31, 2010 Principal CORPORATE BONDS Amount Value Insurance - 2.2% Berkshire Hathaway Inc. 4.85%, 01/15/2015 $ $ Prudential Financial, Inc.: 3.625%, 09/17/2012 2.75%, 01/14/2013 Internet Software & Services - 0.6% eBay Inc. 0.875%, 10/15/2013 Investment Bank & Brokerage - 1.9% The Goldman Sachs Group, Inc.: 3.625%, 08/01/2012 5.125%, 01/15/2015 Morgan Stanley 5.00%, 08/31/2025 Callable 08/31/2011 Media - 2.1% Time Warner Inc. 3.15%, 07/15/2015 The Walt Disney Company: 4.70%, 12/01/2012 5.625%, 09/15/2016 Metals & Mining - 2.5% Alcoa Inc.: 6.00%, 01/15/2012 5.375%, 01/15/2013 5.55%, 02/01/2017 Peabody Energy Corporation: 5.875%, 04/15/2016 Callable 04/15/2011 6.50%, 09/15/2020 Multiline Retail - 0.2% Kohl’s Corporation 6.25%, 12/15/2017 Multi-Utilities & Unregulated Power - 0.7% Duke Energy Corp. 6.25%, 01/15/2012 Oil & Gas Exploration & Production Companies - 12.2% Anadarko Petroleum Corporation: 5.95%, 09/15/2016 6.375%, 09/15/2017 Apache Corporation 6.25%, 04/15/2012 ConocoPhillips 4.75%, 10/15/2012 Denbury Resources Inc. 7.50%, 04/01/2013 Callable 04/01/2011 Devon Financing Corp. ULC (a) 6.875%, 09/30/2011 Enterprise Products Operating LLC 4.60%, 08/01/2012 EOG Resources, Inc.: 6.125%, 10/01/2013 2.95%, 06/01/2015 Marathon Oil Corporation 5.90%, 03/15/2018 Noble Energy, Inc. 5.25%, 04/15/2014 Occidental Petroleum Corporation 1.45%, 12/13/2013 Range Resources Corporation 8.00%, 05/15/2019 Callable 05/15/2014 Shell International Finance BV (a) 1.875%, 03/25/2013 Pharmaceuticals - 3.6% Abbott Laboratories 5.15%, 11/30/2012 Eli Lilly & Company 4.20%, 03/06/2014 Teva Pharmaceutical Industries Ltd. (a): 3.00%, 06/15/2015 5.55%, 02/01/2016 Road & Rail - 1.9% Burlington Northern Santa Fe Corporation: 6.75%, 07/15/2011 5.65%, 05/01/2017 Norfolk Southern Corporation 5.257%, 09/17/2014 Union Pacific Corporation 6.125%, 01/15/2012 Software - 3.3% Adobe Systems Incorporated 3.25%, 02/01/2015 Microsoft Corporation 2.95%, 06/01/2014 Oracle Corporation 5.25%, 01/15/2016 The accompanying notes are an integral part of these financial statements. 26 LKCM Fixed Income Fund Schedule of Investments, Continued December 31, 2010 Principal CORPORATE BONDS Amount Value Specialty Retail - 1.3% Lowe’s Companies, Inc. 5.00%, 10/15/2015 $ $ The Sherwin-Williams Company 3.125%, 12/15/2014 TOTAL CORPORATE BONDS (Cost $138,111,123) PREFERRED STOCKS - 0.5% Shares Investment Bank & Brokerage - 0.5% The Goldman Sachs Group, Inc. Callable 02/02/2011 TOTAL PREFERRED STOCKS (Cost $1,000,000) U.S. GOVERNMENT & Principal AGENCY ISSUES - 5.2% Amount Fannie Mae - 0.7% 5.00%, 03/15/2016 $ Federal Home Loan Bank - 1.1% 5.50%, 08/13/2014 4.875%, 05/17/2017 Freddie Mac - 1.3% 5.55%, 10/04/2016 Callable 10/04/2011 5.125%, 11/17/2017 U.S. Treasury Inflation Indexed Bonds - 1.1% 2.375%, 04/15/2011 3.375%, 01/15/2012 U.S. Treasury Notes - 1.0% 4.25%, 11/15/2014 4.25%, 08/15/2015 4.50%, 02/15/2016 TOTAL U.S. GOVERNMENT & AGENCY ISSUES (Cost $7,803,014) SHORT-TERM INVESTMENTS - 2.6% Corporate Bonds - 0.6% Kohl’s Corporation 6.30%, 03/01/2011 Progress Energy, Inc. 7.10%, 03/01/2011 Shares Money Market Funds (b) - 2.0% Federated Government Obligations Fund - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENTS (Cost $4,188,925) Total Investments - 98.3% (Cost $151,103,062) Other Assets in Excess of Liabilities - 1.7% TOTAL NET ASSETS - 100.0% $ (a)U.S. Dollar-denominated foreign security. (b)The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 27 LKCM International Fund Schedule of Investments December 31, 2010 COMMON STOCKS - 92.3% Shares Value (US$) AUSTRALIA - 6.1% Airlines - 0.4% Qantas Airways Limited (a) $ Chemicals - 0.2% Incitec Pivot Limited Commercial Banks - 1.9% Australia and New Zealand Banking Group Limited National Australia Bank Limited Commercial Services & Supplies - 0.5% Brambles Limited Containers & Packaging - 0.5% Amcor Limited Diversified Operations - 1.0% BHP Billiton Limited Hotels, Restaurants & Leisure - 0.2% TABCORP Holdings Limited (a) TABCORP Holdings Limited Insurance - 0.1% QBE Insurance Group Limited Metals & Mining - 0.8% Alumina Limited Newcrest Mining Limited Paladin Energy Limited (a) Rio Tinto Limited Oil & Gas Exploration & Production Companies - 0.5% Origin Energy Limited Woodside Petroleum Limited Total Australia DENMARK - 0.9% Beverages - 0.9% Carlsberg A/S - B Shares Total Denmark FRANCE - 5.3% Electronic Equipment & Instruments - 2.0% Schneider Electric SA Food Products - 1.5% DANONE S.A. Road & Rail - 1.8% Groupe Eurotunnel SA (a) Groupe Eurotunnel SA Total France GERMANY - 10.5% Automobiles - 2.3% Continental AG (a) Chemicals - 3.4% Bayer AG Machinery - 2.1% MAN SE Metals & Mining - 2.0% ThyssenKrupp AG Textiles, Apparel & Luxury Goods - 0.7% Adidas AG Total Germany HONG KONG - 1.7% Commercial Banks - 0.2% BOC Hong Kong (Holdings) Limited Chongqing Rural Commercial Bank Co., Ltd. (a) Diversified Operations - 0.7% First Pacific Company Limited Hutchison Whampoa Limited The Wharf Holdings Limited Electric Utilities - 0.2% Hongkong Electric Holdings Limited Machinery - 0.3% Singamas Container Holdings Limited (a) Media - 0.1% Television Broadcasts Limited Real Estate - 0.2% Swire Pacific Limited Total Hong Kong JAPAN - 29.5% Auto Components - 0.9% BRIDGESTONE CORPORATION DENSO CORPORATION The accompanying notes are an integral part of these financial statements. 28 LKCM International Fund Schedule of Investments, Continued December 31, 2010 COMMON STOCKS Shares Value (US$) Automobiles - 3.6% HONDA MOTOR CO., LTD. $ Mazda Motor Corporation NISSAN MOTOR CO., LTD. Toyota Motor Corporation Building Products - 1.0% Nippon Sheet Glass Company, Limited Chemicals - 0.8% JSR Corporation Ube Industries, Ltd. Commercial Banks - 3.7% Mitsubishi UFJ Financial Group, Inc. Mizuho Financial Group, Inc. Sumitomo Mitsui Financial Group, Inc. Computers & Peripherals - 0.4% FUJITSU LIMITED Distributors - 1.9% Mitsubishi Corporation MITSUI & CO., LTD. Electrical Equipment - 0.3% Furukawa Electric Co., Ltd. Electronic Equipment & Instruments - 5.0% FANUC LTD. Hitachi, Ltd. (a) NIDEC CORPORATION Nippon Electric Glass Co., Ltd. OMRON Corporation PIONEER CORPORATION (a) Sony Corporation Financial Services - 1.3% Credit Saison Co., Ltd. ORIX Corporation Insurance - 0.4% T & D Holdings, Inc. Internet & Catalog Retail - 0.5% DeNA Co., Ltd. IT Services - 0.3% Nomura Research Institute, Ltd. Machinery - 3.0% KOMATSU LTD. KUBOTA CORPORATION SMC CORPORATION SUMITOMO HEAVY INDUSTRIES, LTD. Media - 0.1% FUJI MEDIA HOLDINGS, INC. 23 Metals & Mining - 0.8% JFE Holdings, Inc. MITSUBISHI MATERIALS CORPORATION (a) Office Electronics - 0.7% CANON INC. Oil & Gas Exploration & Production Companies - 1.0% INPEX CORPORATION 34 JX Holdings, Inc. Pharmaceuticals - 0.5% DAIICHI SANKYO COMPANY, LIMITED Professional Services - 0.8% DENTSU INC. Real Estate - 1.7% DAIWA HOUSE INDUSTRY CO., LTD. Mitsubishi Estate Company Ltd. NTT URBAN DEVELOPMENT CORPORATION Semiconductor & Semiconductor Equipment - 0.5% Tokyo Electron Limited Specialty Retail - 0.3% YAMADA DENKI CO., LTD. Total Japan LUXEMBOURG - 0.7% Metals & Mining - 0.7% ArcelorMittal Total Luxembourg NETHERLANDS - 4.8% Diversified Financial Services - 1.9% ING Groep N.V. (a) Oil & Gas Exploration & Production Companies - 2.9% Royal Dutch Shell plc - Class A Total Netherlands The accompanying notes are an integral part of these financial statements. 29 LKCM International Fund Schedule of Investments, Continued December 31, 2010 COMMON STOCKS Shares Value (US$) RUSSIA - 0.4% Oil & Gas Exploration & Production Companies - 0.4% LUKOIL - ADR $ Total Russia SINGAPORE - 1.4% Commercial Banks - 0.2% United Overseas Bank Limited Distributors - 0.1% Noble Group Limited Diversified Operations - 0.4% Keppel Corporation Limited Food Products - 0.3% China Minzhong Food Corporation Ltd. (a) Hotels, Restaurants & Leisure - 0.2% Overseas Union Enterprise Limited Investment Companies - 0.1% K-Green Trust (a) Real Estate - 0.1% Hongkong Land Holdings Limited Total Singapore SWITZERLAND - 1.5% Textiles, Apparel & Luxury Goods - 1.5% Compagnie Financiere Richemont SA Total Switzerland TAIWAN - 0.3% Semiconductor & Semiconductor Equipment - 0.3% Advanced Semiconductor Engineering Inc. Taiwan Semiconductor Manufacturing Company Ltd. Total Taiwan UNITED KINGDOM - 29.2% Aerospace & Defense - 1.5% BAE Systems plc Airlines - 1.9% British Airways plc (a) Commercial Banks - 7.7% Barclays plc Lloyds Banking Group plc (a) Royal Bank of Scotland Group plc (a) Diversified Operations - 2.0% Rolls-Royce Group plc (a) Rolls-Royce Group - C Shares (a) Food & Staples Retailing - 2.0% Tesco plc Hotels, Restaurants & Leisure - 1.1% Carnival plc Investment Companies - 0.4% Vallar PLC (a) Metals & Mining - 6.4% Rio Tinto plc Xstrata plc Oil & Gas Exploration & Production Companies - 1.4% BP plc Pharmaceuticals - 2.8% AstraZeneca plc GlaxoSmithKline plc Specialty Retail - 1.0% Kingfisher plc Tobacco - 1.0% Imperial Tobacco Group plc Total United Kingdom TOTAL COMMON STOCKS (Cost $29,927,701) PREFERRED STOCKS - 4.6% GERMANY - 4.6% Automobiles - 4.6% Porsche Automobil Holding SE Volkswagen AG TOTAL PREFERRED STOCKS (Cost $1,168,185) WARRANTS - 0.7% GERMANY - 0.7% Commercial Banks - 0.7% Deutsche Bank AG London LEPO Expiration: 02/28/2018 TOTAL WARRANTS (Cost $200,321) The accompanying notes are an integral part of these financial statements. 30 LKCM International Fund Schedule of Investments, Continued December 31, 2010 SHORT-TERM INVESTMENTS - 0.1% Shares Value (US$) Money Market Funds (b) - 0.1% Dreyfus Cash Management Fund - Investor Shares, 0.00% $ TOTAL SHORT-TERM INVESTMENTS (Cost $38,812) Total Investments - 97.7% (Cost $31,335,019) Other Assets in Excess of Liabilities - 2.3% TOTAL NET ASSETS - 100.0% $ ADRAmerican Depository Receipt. LEPOLow exercise price option. (a) Non-income producing security. (b)The rate quoted is the annualized seven-day yield of the fund at period end. Forward Currency Exchange Contracts At December 31, 2010, the Fund had entered into “position hedge” forward currency exchange contracts that obligated the Fund to deliver and receive specified amounts of currencies in exchange for U.S. dollars at a specified future date.The contracts combined had net unrealized appreciation of $147,660 as of December 31, 2010.The terms of the open contracts are as follows: Settlement Currency to Currency to Date be Delivered be Received Asset Liability 1/13/11 EURO $ 1/13/11 AUD $ 1/13/11 EURO 1/13/11 CHF 1/13/11 GBP 1/13/11 EURO 1/13/11 JPY 1/13/11 EURO 1/13/11 EURO 1/13/11 NOK 1/13/11 EURO 1/13/11 ILS 1/13/11 EURO — 1/13/11 HDK 1/13/11 EURO 1/13/11 SEK 1/13/11 EURO 1/13/11 SGD 1/20/11 JPY — 1/20/11 USD 1/20/11 USD 1/20/11 JPY — $ $ AUD Australian Dollar CHF Swiss Franc EURO Euro GBP British Pound HDK Hong Kong Dollar ILS Israeli Shekel JPY Japanese Yen NOK Norwegian Kroner SEK Swedish Krona SGD Singapore Dollar USD U.S. Dollar The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 31 Statement of Assets and Liabilities December 31, 2010 LKCM LKCM LKCM LKCM LKCM Small Cap Equity Balanced Fixed International Equity Fund Fund Fund Income Fund Fund Assets: Investments, at value* $ Foreign currency** — Dividends and interest receivable Unrealized gain on open forward foreign currency contracts — Receivable for investments sold — Receivable for fund shares sold Other assets Total assets Liabilities: Unrealized loss on open forward foreign currency contracts — Payable for investment advisory fees Payable for fund shares redeemed — — Distribution expense payable — Accrued expenses and other liabilities Total liabilities Net assets $ Net assets consist of: Paid in capital $ Undistributed net investment income — — — Accumulated net realized gain (loss) on securities and foreign currency transactions ) ) ) Net unrealized appreciation on: Investments Other assets and liabilities denominated in foreign currency — Net assets $ INSTITUTIONAL CLASS*** Net assets $ Shares of beneficial interest outstanding (unlimited shares of no par value authorized) Net asset value per share (offering and redemption price) $ ADVISER CLASS Net assets $ Shares of beneficial interest outstanding (unlimited shares of no par value authorized) Net asset value per share (offering and redemption price) $ * Cost of Investments $ ** Cost of Foreign Currency $
